Morton, J.
This case is governed by Woodall v. Boston Elevated Railway, ante, 308. It cannot be said as matter of law that the plaintiff was not in the exercise of due care because he looked up as the train was passing overhead, or that there was no evidence which would warrant a jury in finding that the particles which got into his eye came from the train on the elevated railway. Whether 'the defendant did all that could reasonably be required of it to prevent sparks from falling and injuring pedestrians and others using the street beneath was a question, under proper instructions, for the jury. This and the other questions raised are considered in the case above referred to, and need not be further considered here.

Exceptions sustained.